Citation Nr: 0312375	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-01 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical services provided on January 31, 
2000; March 13, 2000; April 17, 2000; April 26, 2000; April 
28, 2000; and November 6, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
May 1961 and from February to July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a heart condition.  
This matter also comes before the Board from several 
determinations made by the VA Medical Center (VAMC) in 
Mountain Home, Tennessee, in 2000 denying payment or 
reimbursement for the cost of unauthorized private medical 
expenses on various dates during the year 2000.  


REMAND

On a VA Form 9 filed by the veteran in February 2001, he 
indicated that he wanted a Board hearing to be held in 
Washington D.C.  There is no indication that a hearing was 
scheduled or held.  Accordingly, the Board contacted the 
veteran in April 2003 and asked him to confirm whether or not 
he wanted a hearing.  In May 2003, he responded, indicating 
that he still wanted a hearing, but requesting a hearing to 
be held before a Veterans Law Judge at his local RO in 
Roanoke, Virginia.  This request was made in a timely manner.  
See 38 C.F.R. § 20.1304(a) (2002).  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claims without 
affording him an opportunity for a personal hearing at his 
request.  Therefore, a remand is required for the scheduling 
of an appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran 
for a hearing with a Veterans Law 
Judge at the RO, in accordance with 
his request.  Appropriate 
notification of the hearing should 
be given to the veteran, and that 
notification should be documented 
and associated with the claims 
folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




